DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2, 17, and 18 are objected to because of the following informalities: 
Claims 2 and 18: “exanthematuus” should read --exanthematous--.  
Claim 2, line 11: “hepatitis E..” should read --hepatitis E.--.
Claims 2 and 18 each include more than one period, not used for an abbreviation, see MPEP 608.01(m).
Claim 17 lacks a period at its end.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2 and 18 each recite “merkel cell polyomavirus. EMR treatment may be used in the treatment of several respiratory viruses…”. This language renders claims 2 and 18 indefinite as it is unclear whether applicant intends to claim the limitations following “polymavirus.” given the presence of a period closing the sentence, and further whether applicant intends to require the limitations following the narrative language including the phrase “may be”.
Claim 18 recites the limitation “the one or more viral infections” while parent claim 17 recites “a viral infection”. There is insufficient antecedent basis for a plurality of viral infections in claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,684,901 (Zabara).
claim 1, Zabara teaches a method of treating a human disorder with electromagnetic radiation (abstract; reference claim 1; Figure 4), the method comprising the steps of:
identifying a target area of a patient's body for treatment (Figure 4, 110) (col. 25, lines 21-27; reference claim 1);
isolating the target area from surrounding areas of the patient's body (Figure 4, 112) (col. 25, lines 21-27; reference claim 1);
applying a magnetic field affecting at least a portion of the target area (Figure 4, 116) (col. 25, lines 21-27; reference claim 1);
selecting low frequency treatment parameters for a low frequency electromagnetic radiation treatment session (Figure 4, 150) (col. 25, lines 28-31; reference claim 1);
selecting radio frequency treatment parameters for a radio frequency electromagnetic radiation treatment session (Figure 4, 160) (col. 25, lines 28-31; reference claim 1);
applying an amount of low frequency electromagnetic radiation to the target area in accordance with the low frequency treatment parameters (Figure 4, 156) (col. 25, lines 28-47; Figure 4; reference claim 1);
applying an amount of radio frequency electromagnetic radiation to the target area in accordance with the radio frequency treatment parameters (Figure 4, 166) (col. 25, lines 28-47; Figure 4; reference claim 1);
terminating the application of the low frequency electromagnetic radiation to the target area (Figure 4, 157) (col. 25, lines 37-47; reference claim 1);
Figure 4, 167) (col. 25, lines 37-47; reference claim 1); and
measuring a response to the low frequency electromagnetic radiation treatment session and the radio frequency electromagnetic radiation treatment session (abstract; col. 9, lines 19-28; reference claim 1); 
wherein the human disorder is one or more viral infections (col. 10, lines 42-51).
Regarding claim 2, Zabara teaches the one or more viral infections include influenza (col. 10, lines 42-47).
Regarding claim 4, Zabara teaches the low frequency electromagnetic radiation and the radio frequency electromagnetic radiation are separately applied to the target area in a parallel treatment regimen (Figure 4; col. 13, lines 55-62; col. 25, lines 2-15 and lines 40-44; reference claim 3).
Regarding claims 5 and 11, Zabara teaches each of the low frequency treatment parameters and each of the radio frequency treatment parameters comprise at least one of: a pulse frequency, a pulse duration, an induced electrical current, a magnetic flux density, and a treatment session exposure time (col. 25, lines 28-36; reference claim 7).
Regarding claims 6-10, 12, and 13, Zabara teaches selecting the pulse frequency for the low frequency electromagnetic radiation to be in a range of about 0.5 Hz to 1000 Hz, the pulse duration for the low frequency electromagnetic radiation to be less than or equal to about 300 ms, the induced electrical current for the low frequency electromagnetic radiation to be between about 0.1 milliampere and about 1 ampere, a magnetic flux density is between about 0.5 T and 10 T, wherein the treatment exposure 
Regarding claim 14, Zabara teaches the target area is a virally-infected cell or tissue (col. 10, lines 42-51).
Regarding claims 15 and 16, Zabara teaches a source of the magnetic field, low frequency electromagnetic radiation, or radio frequency electromagnetic radiation is external to the patient's body; wherein the source comprises at least one coil (col. 11, lines 14-18 and lines 64-67; col. 12, lines 13-34; col. 14, lines 1-47; col. 15, lines 2-4; col. 25, lines 63-66).
Regarding claim 17, Zabara teaches a method of treating a human disorder with electromagnetic radiation (abstract; reference claim 13), the method comprising the steps of:
identifying a target area of a patient's body for treatment (reference claim 13);
isolating the target area from surrounding areas of the patient's body (reference claim 13);
generating a magnetic field affecting at least a portion of the target area (reference claim 13);
selecting initial low frequency treatment parameters for an initial low frequency electromagnetic radiation treatment session (reference claim 13);
selecting initial radio frequency treatment parameters for an initial radio frequency electromagnetic radiation treatment session (reference claim 13);

applying an initial amount of radio frequency electromagnetic radiation to the target area in accordance with the initial radio frequency treatment parameters, wherein the radio frequency electromagnetic radiation comprises pulsed radio frequency electromagnetic radiation (col. 12, lines 2-10; col. 25, lines 28-47; reference claim 13);
terminating the application of the low frequency electromagnetic radiation to the target area (reference claim 13);
terminating the application of the radio frequency electromagnetic radiation to the target area (reference claim 13);
measuring a response to the initial low frequency electromagnetic radiation treatment session and the initial radio frequency electromagnetic radiation treatment session (reference claim 13);
evaluating the measured response to the initial low frequency electromagnetic radiation treatment session and the initial radio frequency electromagnetic radiation treatment session (reference claim 13);
- 49 -Attorney Docket No. 365379-7005US1(00020)selecting subsequent low frequency treatment parameters for a subsequent low frequency electromagnetic radiation treatment session (reference claim 13);
selecting subsequent radio frequency treatment parameters for a subsequent radio frequency electromagnetic radiation treatment session (reference claim 13);

initiating the subsequent radio frequency electromagnetic radiation treatment session (reference claim 13);
applying a subsequent amount of low frequency electromagnetic radiation to the target area in accordance with the subsequent low frequency treatment parameters (reference claim 13);
applying a subsequent amount of radio frequency electromagnetic radiation to the target area in accordance with the subsequent radio frequency treatment parameters (reference claim 13);
terminating the subsequent radio frequency electromagnetic radiation treatment session (reference claim 13);
measuring a response to the subsequent low frequency electromagnetic radiation treatment session and the subsequent radio frequency electromagnetic radiation treatment session (reference claim 13); and 
evaluating the measured response to the subsequent low frequency electromagnetic radiation treatment session and the subsequent radio frequency electromagnetic radiation treatment session (claim 13; col. 8, line 59-col. 9, line 28); 
wherein the human disorder is a viral infection (col. 10, lines 42-51).
Regarding claim 18, Zabara teaches the viral infection includes influenza (col. 10, lines 42-47).
Regarding claim 19, Zabara teaches the method further comprises doping the target area with an amount of a magnetic substance to enhance the efficiency of the 
Regarding claim 20, Zabara teaches a source of the magnetic field, low frequency electromagnetic radiation, or radio frequency electromagnetic radiation is external to the patient's body (col. 11, lines 14-18 and lines 64-67; col. 12, lines 13-34; col. 14, lines 1-47; col. 15, lines 2-4; col. 25, lines 63-66).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,684,901 (Zabara).
Regarding claim 3, Zabara teaches the low frequency electromagnetic radiation and the radio frequency electromagnetic radiation are separately applied to the target area in a parallel treatment regimen (Figure 4; col. 13, lines 55-62; col. 25, lines 2-15 and lines 40-44; reference claim 3), and does not teach the treatment is applied in a series regimen.
However, Zabara teaches an alternative embodiment wherein the low frequency electromagnetic radiation and the radio frequency electromagnetic radiation are separately applied to the target area in a series treatment regimen (Figure 5; col. 13, lines 55-62; col. 25, lines 2-15 and lines 40-44; reference claim 2). It would have been Figure 4 such that the low frequency electromagnetic radiation and the radio frequency electromagnetic radiation are separately applied to the target area in a series treatment regimen as taught by Zabara in Figure 5, because applying the low frequency and radio frequency electromagnetic radiation in series or in parallel are suitable alternative treatment methods depending on the needs of the individual patient determined by a practitioner (col. 13, lines 55-62; col. 25, lines 2-15 and lines 40-44).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13, 14, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,684,901 in view of U.S. Patent Application Publication No. 2006/0052657 (Zabara). 
Regarding instant claim 1, claim 1 of the ‘901 patent recites all that is recited in instant claim 1. The difference between instant claim 1 and claim 1 of the ‘901 patent lies in that instant claim 1 recites a “method of treating a human disorder” and “wherein the human disorder is one or more viral infection”, which is not recited in claim 1 of the ‘901 patent.

Regarding instant claim 2, claim 1 of the ‘901 patent in view of Zabara recites all that is recited in instant claim 2 (see discussion for instant claim 1; Zabara: [0022]; [0068]-[0069]).
Regarding instant claims 3-11 and 13, claim 1 of the ‘901 patent in view of Zabara recites all that is recited in instant claim 1. Claims 2, 3, and 7-12 of the ‘901 patent recites all that is recited in instant claims 3-11 and 13.
Regarding instant claim 14, claim 1 of the ‘901 patent in view of Zabara recites all that is recited in instant claim 14. 
Regarding instant claim 17, claim 13 of the ‘901 patent recites all that is recited in instant claim 17. The difference between instant claim 17 and claim 13 of the ‘901 patent lies in that instant claim 17 recites a “method of treating a human disorder” and “wherein the human disorder is a viral infection”, which is not recited in claim 13 of the ‘901 patent.

Regarding instant claim 18, claim 13 of the ‘901 patent in view of Zabara recites all that is recited in instant claim 17 (see discussion for instant claim 17; Zabara: [0022]; [0068]-[0069]).
Regarding instant claim 19, claim 13 of the ‘901 patent in view of Zabara recites all that is recited in instant claim 17. Claim 19 of the ‘901 patent recites all that is recited in instant claim 19.
Claims 12, 15, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,684,901 in view of U.S. Patent Application Publication No. 2006/0052657 (Zabara) as applied to instant claim 1 or 17 above, and further in view of U.S. Patent Application Publication No. 2004/0176805 (Whelan et al.).
Regarding instant claim 12, claim 1 of the ‘901 patent in view of Zabara recites all that is recited in instant claim 12 (which encompasses all the limitations of instant claim 1). The difference between instant claim 12 and claim 1 of the ‘901 patent lies in 
However, Whelan et al. teaches a method of treating a human disorder with electromagnetic radiation (abstract), the method comprising: applying pulsed electromagnetic radiation to a target area of a patient’s body, wherein the pulse frequency of the electromagnetic radiation is in a range of 5 MHz to 60 MHz (27±0.5 MHz, [0042]). It would have been obvious before the effective filing date of the claimed invention to modify the method of claim 1 of the ‘901 patent and Zabara such that the radiofrequency electromagnetic radiation has a pulse frequency in a range of about 5 MHz to 60 MHz as taught by Whelan et al., because Whelan et al. teaches a pulse frequency in this range, particularly 27±0.5 MHz, is beneficial for treating human disorders ([0042]; [0064]).
Regarding instant claims 15, 16, and 20, claim 1 of the ‘901 patent in view of Zabara recites all that is recited in instant claims 15 and 16 (which encompasses the limitations of claim 1), and claim 13 of the ‘901 patent in view of Zabara recites all that is recited in instant claim 20 (which encompasses the limitations of claim 17). The difference between instant claims 15 and 16 and claim 1 of the '901 patent lies in that claims 15 and 16 further require a source of the magnetic field, low frequency electromagnetic radiation, or radio frequency electromagnetic radiation is external to the patient's body and comprises at least one electromagnetic coil, which is not required by claim 1 of the '901 patent. The difference between instant claim 20 and claim 13 of the '901 patent lies in that claim 20 further requires a source of the magnetic field, low 
However, Whelan et al. teaches a method of treating a human disorder with electromagnetic radiation (abstract), the method comprising: applying pulsed electromagnetic radiation to a target area of a patient’s body, wherein the source of electromagnetic radiation includes at least one coil (Figure 1, antenna, 16), and is external to the patient (see Figure 1; [0010]; [0012]; [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claims 1 and 13 of the '901 patent in view of Zabara such that a source of the magnetic field, low frequency electromagnetic radiation, or radio frequency electromagnetic radiation is external to the patient's body and comprises at least one electromagnetic coil as taught by Whelan et al., because providing the electromagnetic radiation via at least one external coil delivers the therapeutic stimulation non-invasively (Whelan et al., Figure 1; [0010]; [0012]; [0042]).
Claims 1-11, 13, 14, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,233,257 in view of U.S. Patent Application Publication No. 2006/0052657 (Zabara).
Regarding instant claim 1, claim 1 of the ‘257 patent recites all that is recite in instant claim 1. The difference between instant claim 1 and claim 1 of the ‘257 patent lies in that instant claim 1 recites a “method of treating a human disorder” and “wherein the human disorder is one or more viral infection”, which is not recited in claim 1 of the ‘257 patent.

Regarding instant claim 2, claim 1 of the ‘257 patent in view of Zabara recites all that is recited in instant claim 2 (see discussion for instant claim 1; Zabara: [0022]; [0068]-[0069]).
Regarding instant claims 3-11 and 13, claim 1 of the ‘257 patent in view of Zabara recites all that is recited in instant claim 1. Claims 2-9 of the ‘257 patent recites all that is recited in instant claims 3-11 and 13.
Regarding instant claim 14, claim 1 of the ‘257 patent in view of Zabara recites all that is recited in instant claim 14.
Regarding instant claim 17, claim 15 of the ‘257 patent recites all that is recited in instant claim 17. The difference between instant claim 17 and claim 15 of the ‘257 patent lies in that instant claim 17 recites a “method of treating a human disorder” and “wherein the human disorder is a viral infection”, which is not recited in claim 15 of the ‘901 patent.

Regarding instant claim 18, claim 15 of the ‘257 patent in view of Zabara recites all that is recited in instant claim 17 (see discussion for instant claim 17; Zabara: [0022]; [0068]-[0069]).
Regarding instant claim 19, claim 15 of the ‘257 patent in view of Zabara recites all that is recited in instant claim 17. Claim 19 of the ‘257 patent recites all that is recited in instant claim 19.
Claims 12, 15, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,233,257 in view of U.S. Patent Application Publication No. 2006/0052657 (Zabara) as applied to instant claim 1 or 17 above, and further in view of U.S. Patent Application Publication No. 2004/0176805 (Whelan et al.).
Regarding instant claim 12, claim 1 of the ‘257 patent in view of Zabara recites all that is recited in instant claim 12 (which encompasses all the limitations of instant claim 1). The difference between instant claim 12 and claim 1 of the ‘257 patent lies in 
However, Whelan et al. teaches a method of treating a human disorder with electromagnetic radiation (abstract), the method comprising: applying pulsed electromagnetic radiation to a target area of a patient’s body, wherein the pulse frequency of the electromagnetic radiation is in a range of 5 MHz to 60 MHz (27±0.5 MHz, [0042]). It would have been obvious before the effective filing date of the claimed invention to modify the method of claim 1 of the ‘257 patent and Zabara such that the radiofrequency electromagnetic radiation has a pulse frequency in a range of about 5 MHz to 60 MHz as taught by Whelan et al., because Whelan et al. teaches a pulse frequency in this range, particularly 27±0.5 MHz, is beneficial for treating human disorders ([0042]; [0064]).
Regarding instant claims 15, 16, and 20, claim 1 of the ‘257 patent in view of Zabara recites all that is recited in instant claims 15 and 16 (which encompasses the limitations of claim 1), and claim 15 of the ‘257 patent in view of Zabara recites all that is recited in instant claim 20 (which encompasses the limitations of claim 17). The difference between instant claims 15 and 16 and claim 1 of the ‘257 patent lies in that claims 15 and 16 further require a source of the magnetic field, low frequency electromagnetic radiation, or radio frequency electromagnetic radiation is external to the patient's body and comprises at least one electromagnetic coil, which is not required by claim 1 of the ‘257 patent. The difference between instant claim 20 and claim 15 of the ‘257 patent lies in that claim 20 further requires a source of the magnetic field, low 
However, Whelan et al. teaches a method of treating a human disorder with electromagnetic radiation (abstract), the method comprising: applying pulsed electromagnetic radiation to a target area of a patient’s body, wherein the source of electromagnetic radiation includes at least one coil (Figure 1, antenna, 16), and is external to the patient (see Figure 1; [0010]; [0012]; [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claims 1 and 15 of the '257 patent in view of Zabara such that a source of the magnetic field, low frequency electromagnetic radiation, or radio frequency electromagnetic radiation is external to the patient's body and comprises at least one electromagnetic coil as taught by Whelan et al., because providing the electromagnetic radiation via at least one external coil delivers the therapeutic stimulation non-invasively (Whelan et al., Figure 1; [0010]; [0012]; [0042]).
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,729,914 in view of U.S. Patent Application Publication No. 2006/0052657 (Zabara).
Regarding instant claim 1, claim 1 of the ‘914 patent recites all that is recite in instant claim 1. The difference between instant claim 1 and claim 1 of the ‘914 patent lies in that instant claim 1 recites a “method of treating a human disorder” and “wherein the human disorder is one or more viral infection”, which is not recited in claim 1 of the ‘914 patent.

Regarding instant claim 2, claim 1 of the ‘914 patent in view of Zabara recites all that is recited in instant claim 2 (see discussion for instant claim 1; Zabara: [0022]; [0068]-[0069]).
Regarding instant claims 3-13, 15, and 16, claim 1 of the ‘914 patent in view of Zabara recites all that is recited in instant claim 1. Claims 2-15 of the ‘914 patent recites all that is recited in instant claims 3-13, 15, and 16.
Regarding instant claim 14, claim 1 of the ‘914 patent in view of Zabara recites all that is recited in instant claim 14.
Regarding instant claim 17, claim 16 of the ‘914 patent recites all that is recited in instant claim 17. The difference between instant claim 17 and claim 16 of the ‘914 patent lies in that instant claim 17 recites a “method of treating a human disorder” and “wherein the human disorder is a viral infection”, which is not recited in claim 16 of the ‘901 patent.

Regarding instant claim 18, claim 16 of the ‘914 patent in view of Zabara recites all that is recited in instant claim 17 (see discussion for instant claim 17; Zabara: [0022]; [0068]-[0069]).
Regarding instant claim 19, claim 16 of the ‘914 patent in view of Zabara recites all that is recited in instant claim 17. Claim 17 of the ‘914 patent recites all that is recited in instant claim 19.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,729,914 in view of U.S. Patent Application Publication No. 2006/0052657 (Zabara) as applied to instant claim 17 above, and further in view of U.S. Patent Application Publication No. 2004/0176805 (Whelan et al.).
Regarding instant claim 20, claim 16 of the ‘914 patent in view of Zabara recites all that is recited in instant claim 20 (which encompasses the limitations of claim 17). The difference between instant claim 20 and claim 16 of the ‘914 patent lies in that 
However, Whelan et al. teaches a method of treating a human disorder with electromagnetic radiation (abstract), the method comprising: applying pulsed electromagnetic radiation to a target area of a patient’s body, wherein the source of electromagnetic radiation is external to the patient (see Figure 1; [0010]; [0012]; [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 16 of the '914 patent in view of Zabara such that a source of the magnetic field, low frequency electromagnetic radiation, or radio frequency electromagnetic radiation is external to the patient's body as taught by Whelan et al., because providing the electromagnetic radiation via at least one external coil delivers the therapeutic stimulation non-invasively (Whelan et al., Figure 1; [0010]; [0012]; [0042]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2002/0035358 (Wang) teaches a method of treatment comprising administering pulsed electromagnetic fields to a target area for treating viral infections (abstract; [0032]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791